DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8-15 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Samec et al (US 2016/0270656 A1).
Re claim 1, Samec et al teaches a method for determining an optical system intended to equip a person on the basis of the adaptability of the person to a visual and/or proprioceptive modification of his environment, the method comprising: a person visual behaviour parameter providing step, during which a person visual behaviour parameter indicative of the visual 
	Re claim 2, Samec et al teaches further comprising an evaluating step, during which an index representative of the adaptability of the person is evaluated based on the first and second values of the person visual behaviour parameter (see paragraph 1490, 1693, and 1718).
	Re claim 4, Samec et al teaches wherein the person visual behaviour parameter comprises visual-motor coordination data representative of the visual-motor coordination of the person (see paragraph 1428).
	Re claim 5, Samec et al teaches further comprising: a visual display device providing step, during which a visual display device is provided and arranged so as to display a dynamic visual pattern to the person, and a display step, during which a dynamic visual pattern is displayed on the visual display device to the person at least during the modified state (see paragraph 1469).
	Re claim 6, Samec et al teaches wherein the visual and/or proprioceptive modification step comprises a visual modification step, during which the dynamic visual pattern displayed by 
	Re claim 8, Samec et al teaches further comprising a person visual behaviour parameter measurement step, during which the person visual behaviour parameter of the person is measured (see paragraph 1470).
	Re claim 9, Samec et al teaches wherein the person visual behaviour parameter is measured upon a perception test carried out on the person (see paragraph 1470).
	Re claim 10, Samec et al teaches wherein the optical system comprises an ophthalmic lens, preferably a progressive addition lens (see paragraph 1531).
	Re claim 11, Samec et al teaches wherein the optical parameter of the ophthalmic lens comprises at least lens design data indicative of a lens design adapted to the person (see paragraph 1428).
	Re claim 12, Samec et al teaches wherein the lens design comprises at least the dioptric lens design and/or a distortion distribution and/or geometrical parameters of the optical lens and/or prescription data and/or ophthalmic parameters relating to the ophthalmic requirements of the person (see paragraph 1453).
	Re claim 13, Samec et al teaches wherein the first and second values of the person visual behaviour parameter are indicative of the capability of the person to adapt to the progressive addition lens (see paragraph 1531).
	Re claim 14, Samec et al teaches a computer program product comprising one or more stored sequences of instructions that are accessible to a processor and which, when executed by the processor, causes the processor to carry out the steps of claim 1 (see paragraph 0353).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16648549 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets contain the same limitations for example visual parameter providing/dewtermining, reference value state, visual modification and determining.


Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and with the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to dependent claim 3, the prior art taken either singly or in combination fails to anticipate or fairly suggest comprising a visual and/or proprioceptive modification cancelling step, during which the provided visual and/or proprioceptive modification is cancelled, the second value of the person visual behaviour parameter being further associated with the cancellation of the visual and/or proprioceptive modification so as to take into account an after-effect value of the person visual behaviour parameter of the person for the determination of the optical parameter of the optical system; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 7, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the visual and/or proprioceptive modification sep comprises a proprioceptive modification step, during which a constraint is provided to the person, the constraint comprising: a motor constraint associated to the control of the postural stability or of 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2017/0299888 A1	US 2012/0019776 A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JAMES R GREECE/Primary Examiner, Art Unit 2872